DETAILED ACTION

This Office Action is in response to the request for continued examination, filed on July 21, 2022, and the interview, conducted on August 17, 2022.  Primary Examiner acknowledges 3-7, 10-16, 18, and 20-23 are pending in this application, with Claims 3-7, 10-16, 18, and 20 having been currently amended, Claims 21-23 having been newly added, and Claims 1, 2, 8, 9, 17, and 19 having been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 10-14, 16,and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over McPhee (3,834,682) in view of Sato et al. (4,686,974) and Kaufman (2017/0000744), with evidence by Boynton (3,226,296) and Sherlock et al. (3,689,653).
As to Claims 20, 21, and 23, McPhee discloses a system for ingesting a compound (“Mixing Column for Medical Humidifier and Method of Humidifying Inhalable Gases” Title and Abstract), comprising: a source of respiratory gas (1, “dry gas source 1…oxygen tank or oxygen wall supply line of a hospital” Column 2, Lines 30-35) comprising an oxygen (“oxygen” Column 2, Lines 30-35); an orally-ingestible liquid formulation (5, “liquid” Column 2, Lines 45-50); a gas liquid interactor (defined by the combination of 4, 6, 15, and 26; Figure 1) comprising water (“water drops” Column 2, Lines 50-55), a gas-liquid interactor (defined by the combination of 4, 6, 15, and 26; Figure 1) that causes the orally-ingestible liquid formulation (5) to interact with the respiratory gas (1) to produce a modified respiratory gas (via 26, “humidified gas … conducted through a tube 26 leading to a patient” Column 3, Lines 45-50) comprising oxygen (“oxygen”) that is infused (oxygen and liquid mixture having a improved relative humidity - Column 3, Lines 45-60), the gas-liquid interactor (defined by the combination of 4, 6, 15, and 26; Figure 1) comprising a liquid reservoir (4, “liquid supply bottle 4” Column 2, Lines 40-45) that holds the orally-ingestible liquid formulation (5); a gas input pathway (15, “dry gas tube 15” Column 2, Lines 60-65) that inputs the respiratory gas (1) from the source into the gas-liquid interactor (defined by the combination of 4, 6, 15, and 26; Figure 1); and a gas discharge pathway (26, “humidified gas … conducted through a tube 26 leading to a patient” Column 3, Lines 45-50) that is in fluid communication with a user interface (“mask, nasal cannula, or tent” Column 1, Lines 10-15) and discharges the modified respiratory gas (via 26, “humidified gas … conducted through a tube 26 leading to a patient” Column 3, Lines 45-50) from the gas-liquid interactor (defined by the combination of 4, 6, 15, and 26; Figure 1) into the user interface (“mask, nasal cannula, or tent” Column 1, Lines 10-15), wherein the user interface (“mask, nasal cannula, or tent” Column 1, Lines 10-15) facilitates respiratory inspiration of the modified respiratory gas  (via 26, “humidified gas … conducted through a tube 26 leading to a patient” Column 3, Lines 45-50) by the user. 
Yet, McPhee does not expressly disclose the use of an “an oxygen concentrator that provides respiratory gas comprising a higher-than-ambient concentration of oxygen” and the specific formulation of the orally-ingestible liquid formulation including “sterile water, an orally- ingestible solvent, and at least one cannabinoid dissolved in the orally-ingestible liquid formulation … to produce a modified respiratory gas comprising oxygen that is infused with the at least one cannabinoid”.
Regarding the limitation to “an oxygen concentrator structured and arranged to provide respiratory gas comprising a higher-than-ambient concentration of oxygen”, Sato teaches “an oxygen cylinder or an oxygen concentrator” are functionally equivalent alternative structures suitable for providing a gas source to a patient for medical use. (Column 6, Lines 45-50). Regarding Claim 3 and 4, Sato also teaches the use of various valve structures (2, 5, 6, 7, and 8, Column 6, Lines 50-67) for the purpose of controlling/metering the operation of the flow of oxygen to the patient.  
Regarding the specific formulation of the orally-ingestible liquid formulation including “sterile water, an orally- ingestible solvent, and at least one cannabinoid dissolved in the orally-ingestible liquid formulation … to produce a modified respiratory gas comprising oxygen that is infused with the at least one cannabinoid”, Kaufman teaches various cannabinoid formulations (Page 15), for example:   For  intraoral delivery (“Basic Intraoral Cannabinoid Phospholipid Nanoparticle Carrier Composition Formulation” Page 15, Para 0237-0243) a formulation utilizing sterile water (“distilled water” Para 0242), an orally-ingestible solvent (glycerin - re. Claim 11: “glycerides” Paras 0239, 0240, and 0242), at least one liquid amending agent capable of activating at least one cannabinoid receptor of a user (cannabinoids - re. Claim 10: “phytocannabinoids delta-9-tetrahydrocannabinol (THC), cannabidiol (CBD), cannabinol (CBN) cannabigerol (CBG), cannabigerol (CBG), cannabichromene (CBC), cannabicyclol (CBL), canabivarol (CBV), tetrahydrocannabivarin (THCV), cannabidivarin (CBDV), cannabichromevarin (CBCV), cannabigerol monoethyl ether (CBGM), or the like; or mixtures or combinations thereof. “ Para 0237; lipids - re. Claim 12: “Phospholipids” and “Lipids…safflower oil, sunflower oil” Paras 0238 and 0239; essential oil - re. Claim 14: “hemp seed oil” and “rosemary oleoresin” Para 00239 and 0243; vitamin - re. Claim 16: “ascorbyl palmitate” and “tocopherol” Para 0243, commonly known as Vitamin C and Vitamin A, respectively). Further, Kaufman teaches additional liquid-amending agents, can include flavors - re. Claim 13: (“flavors for intraoral and peroral routes of delivery to enhance acceptability to the consumer. The flavors used may be natural sweeteners or artificial sweeteners. Examples of flavoring agents useful in the compositions of the invention include fruit (e.g. pineapple or citrus) concentrates and concentrated aqueous or non-aqueous flavors such as flavor oils.“ Para 0200).  
In light of the relationship of the various formulations of Kaufman to be suitable for varying delivery modes - including “intraoral” as described in formulation Para 0237-0243 and “intranasal” as described in formulation Para 0260-0268.  Additionally, it should be noted Kaufman references the concepts of “inhalation” and “oral/intraoral” administrations being alternative administration methods suitable for the introduction of cannabinoids to the user despite having different bio availabilities (Paras 0009, 0011, 0073, 0085, 0090).  Still further, Primary Examiner notes various other combinations of formulations are capable of being utilized beyond the exemplary formulations listed on Page 15.  For Example: Although ethanol is not utilized in the exemplary formulation for intraoral delivery, but is utilized in the transdermal delivery formulation (“ethanol” Para 0254), Kaufman teaches the ethanol was a known “suitable carrier fluid and solvent” (“ethanol” Para 0193).  
Regarding the newly limitation to “the liquid amending agent is dissolved in water”, Primary Examiner notes the concept of dissolving items in water is well known routine and conventional. Within the aforementioned listing of “liquid amending agents” were “vitamin - re. Claim 16: “ascorbyl palmitate” and “tocopherol” Para 0243, commonly known as Vitamin C and Vitamin A, respectively)” and “flavors - re. Claim 13: (“flavors for intraoral and peroral routes of delivery to enhance acceptability to the consumer. The flavors used may be natural sweeteners or artificial sweeteners. Examples of flavoring agents useful in the compositions of the invention include fruit (e.g. pineapple or citrus) concentrates and concentrated aqueous or non-aqueous flavors such as flavor oils.“ Para 0200).”
With respect to vitamins, extrinsic evidence is provided by Boynton (3,226,296), a 1965 patent for producing a vaccine describes a method of preparation in which one of the steps recites “Dissolve 0.010 gram of vitamin E (disodium alpha tocopherol) in 100 cc. of demineralized water. (Forms a soapy solution.)”.  (Column 9, Lines 55-60).  Based on this patent the concept of to take vitamin E, a known liquid amending agent, and dissolving vitamin E in water has been well known for over fifty (50) years prior to the effectively filed date of this application for the formulation of medical compounds.
With respect to flavors, extrinsic evidence is provided by Sherlock et al. (3,689,653), a 1972 patent for producing a composition for treating inflammation utilizing the step of “Dissolve the sodium saccharin, sodium benzoate, standard granulated sugar and sorbitol solution in approximately 80 percent of the required amount of water.”  (Column 11, Lines 45-50).  Based on this patent the concept to take a flavoring agent such as a sweetener - sugar - and dissolving the sugar in water has been well known for over forty (40) years prior to the effectively filed date of this application for the formulation of a medial compound. 
Consequently, the step of utilizing the liquid amendment agents of any of the aforementioned vitamins - including vitamin E, and any of the aforementioned flavors - including sugar, were well known, routine, and conventional in medical preparations. Thus, Applicant’s reliance on this new limitation of “the liquid amending agent is dissolved in water” does not appear to make a contribution over the prior art as evidence and conventional wisdom shows the act of dissolving a substance in water was known. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the oxygen system of McPhee to include the use of an oxygen concentrator, as taught by Sato to be a known functionally equivalent alternative structure suitable for providing a gas source to a patient for medical use; and to modify the formulation of McPhee to include a cannabinoid formulations, as taught by Kaufman to be suitable for intraoral delivery and providing a more efficacious treatment.
As to Claim 22, please see the rejection of Claim 21, which addresses the structural limitations of the system. With respect to the variations in the formulation as claimed in Claim 22, Primary Examiner reiterates the rejection of Claim 21 which features the components of the composition: 
Kaufman teaches various cannabinoid formulations (Page 15), for example:   For  intraoral delivery (“Basic Intraoral Cannabinoid Phospholipid Nanoparticle Carrier Composition Formulation” Page 15, Para 0237-0243) a formulation utilizing sterile water (“distilled water” Para 0242), an orally-ingestible solvent (glycerin - re. Claim 11: “glycerides” Paras 0239, 0240, and 0242), at least one liquid amending agent capable of activating at least one cannabinoid receptor of a user (cannabinoids - re. Claim 10: “phytocannabinoids delta-9-tetrahydrocannabinol (THC), cannabidiol (CBD), cannabinol (CBN) cannabigerol (CBG), cannabigerol (CBG), cannabichromene (CBC), cannabicyclol (CBL), canabivarol (CBV), tetrahydrocannabivarin (THCV), cannabidivarin (CBDV), cannabichromevarin (CBCV), cannabigerol monoethyl ether (CBGM), or the like; or mixtures or combinations thereof. “ Para 0237; lipids - re. Claim 12: “Phospholipids” and “Lipids…safflower oil, sunflower oil” Paras 0238 and 0239; essential oil - re. Claim 14: “hemp seed oil” and “rosemary oleoresin” Para 00239 and 0243; vitamin - re. Claim 16: “ascorbyl palmitate” and “tocopherol” Para 0243, commonly known as Vitamin C and Vitamin A, respectively). Further, Kaufman teaches additional liquid-amending agents, can include flavors - re. Claim 13: (“flavors for intraoral and peroral routes of delivery to enhance acceptability to the consumer. The flavors used may be natural sweeteners or artificial sweeteners. Examples of flavoring agents useful in the compositions of the invention include fruit (e.g. pineapple or citrus) concentrates and concentrated aqueous or non-aqueous flavors such as flavor oils.“ Para 0200).  
Thus, again, the modified McPhee teaches the formulation as claimed. 
As to Claim 5, the modified McPhee, specifically McPhee discloses the at least one gas input pathway (15) comprises at least one liquid immersed discharge outlet (16) configured to immersively discharge respiratory gas (“oxygen” Column 2, Lines 30-35) into the orally-ingestible liquid formulation (5, “liquid” Column 2, Lines 45-50) of the liquid reservoir (4), wherein the modified respiratory gas (“humidified gas” best seen Figure 2) is generated by bubbling (best seen Figures 1 and 2) of the respiratory gas (“oxygen” Column 2, Lines 30-35) through the orally-ingestible liquid formulation (5, “liquid” Column 2, Lines 45-50).
As to Claim 6, the modified McPhee, specifically McPhee discloses the gas liquid interactor (defined by the combination of 4, 6, 15, and 26; Figure 1) configured to generate such modified respiratory gas (“humidified gas” best seen Figure 2) by evaporation (defined by the movement of bubbles upward and outward of the gas liquid interactor, best described Column 3 and 4) of the orally-ingestible liquid formulation (5, “liquid” Column 2, Lines 45-50) into a flow of respiratory gas  (“oxygen” Column 2, Lines 30-35) through the liquid reservoir (4) from the at least one gas input pathway (15) to the at least one gas discharge pathway (6). 
As to Claim 7, the modified McPhee, specifically McPhee discloses the liquid reservoir (4) comprises a drain port (defined by the openings at the bottom of 17, best seen Figure 2) to assist recovery of the orally-ingestible liquid formulation (5, “liquid” Column 2, Lines 45-50) during or after oxygenation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McPhee (3,834,682) in view of Sato et al. (4,686,974) and Kaufman (2017/0000744), with evidence by Boynton (3,226,296) and Sherlock et al. (3,689,653), as applied to Claim 21 and further in view of Kuhrts (9,907,823). 
As to Claim 15, the modified McPhee, specifically Kaufman teaches cannabinoid formulations utilizing at least one liquid amending agent capable of activating at least one cannabinoid receptor of a user (cannabinoids - re. Claim 10: “phytocannabinoids delta-9-tetrahydrocannabinol (THC), cannabidiol (CBD), cannabinol (CBN) cannabigerol (CBG), cannabigerol (CBG), cannabichromene (CBC), cannabicyclol (CBL), canabivarol (CBV), tetrahydrocannabivarin (THCV), cannabidivarin (CBDV), cannabichromevarin (CBCV), cannabigerol monoethyl ether (CBGM), or the like; or mixtures or combinations thereof. “ Para 0237; lipids - re. Claim 12: “Phospholipids” and “Lipids…safflower oil, sunflower oil” Paras 0238 and 0239; essential oil - re. Claim 14: “hemp seed oil” and “rosemary oleoresin” Para 00239 and 0243; vitamin - re. Claim 16: “ascorbyl palmitate” and “tocopherol” Para 0243, commonly known as Vitamin C and Vitamin A, respectively); yet, does not expressly disclose the liquid amending agent is a medical drug.  
Kuhrts teaches additional cannabinoid formulations suitable for various delivery mediums including “ingestion by the patient” Column 11, Lines 5-35, whereby the cannabinoid formulation can be admixed with other drugs for the purpose of providing “‘combined therapy’ or ‘adjunct therapy’ to treat or otherwise provide a benefit with respect to a disease or other malady” (Column 2, Lines 15-25).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the cannabinoid formulations to include the use of an additional medical drug, as taught by Kuhrts for the purpose of providing a combined or adjust therapy treatment to the patient.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McPhee (3,834,682) in view of Sato et al. (4,686,974) and Kaufman (2017/0000744), with evidence by Boynton (3,226,296) and Sherlock et al. (3,689,653), as applied to Claim 22, and further in view of Biggs et al. (2012/0271275).
As to Claim 18, the modified McPhee, specifically Sato teaches the use of an oxygen concentrator; yet, does not expressly disclose the use of kit with instructions. 
Biggs teaches a medical device for the delivery of formulations in various forms including “spray, aerosol, solution, suspension, or oil” (Para 100), whereby the combination of the medical device and the formulation is provided in a kit with an instruction booklet for the purpose of providing supplemental components needed for use of the medical device.  (Para 0114). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the medical device of the modified McPhee to additionally include a kit with an instruction booklet as taught by Biggs to provide supplementary components needed for use of the medical device together with the medical device. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot.
Although Primary Examiner appreciates Applicant’s amendment clarifying the breadth and scope of the claimed invention upon which Applicant is seeking patent protection; the amendment relying on the concept of “a modified respiratory gas comprising oxygen that is infused with the at least one cannabinoid” does not appear to make a contribution over the combination of the prior art made of record. 
As stated in the interview, conducted on August 17, 2022, and discussed below, the concept of “infusion” does not provide sufficiently more functionality than the concept of mixing and humidification as shown by the device of McPhee to impart relative humidity to the gas as a function of the humidification effects (Column 3, Lines 45-60).  
As the device of McPhee requires the interaction of a liquid formulation with oxygen gas, this formulation produces a gaseous infusion of the formulation with the oxygen gas - resulting in a relative humidity.  Thus, it appears the structure of the claimed invention appears to be met by McPhee alone.
With respect to the formulation, McPhee as modified by Kaufman teaches an alternative formulation than utilized in McPhee which is also within a liquid state and suitable for inhalation, oral, and interoral administration to the patient utilizing a cannabinoid.  Consequently, when the device of McPhee is utilized with an alternative formulation, for example the liquid formulation of Kaufman the resultant effect is the claimed invention whereby oxygen in a gaseous state is infused/admixed with cannabinoids in a liquid state in order to impart a relative humidity to the combined gas as delivered to the patient. 
Consequently, it appears the prior art made of record meet the claimed invention as the decision to swap one water/liquid based formulation suitable for inhalation/oral administration for another is obvious as there is no structure that would preclude or prevent the ability of the formulations to be swapped and the invention is used for the same purpose as the intended invention to provide an oxygen/ cannabinoid mixture to the patient.
Therefore, in light of the aforementioned reasoning the non-final rejection of the claims has been maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3782